Citation Nr: 0839872	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  00-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to July 18, 
2007, on appeal from an initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), after July 17, 2007, 
on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. Louis, 
Missouri.  A review of the record indicates that service 
connection was granted via a RO decision issued in March 
2000.  That rating action assigned a 10 percent disability 
rating.  The veteran was informed of that action and he 
appealed to the Board claiming that his disability was more 
disabling.  

Following his appeal, the veteran underwent a VA psychiatric 
examination and those results were forwarded to the RO for 
review.  After reviewing the examination results, the RO 
concluded that an increased evaluation should be assigned.  A 
30 percent rating was awarded.  Nevertheless, this was not a 
full grant of the benefit sought on appeal because a higher 
rating was and is available.  Regarding a claim for an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, this issue remained on appeal.  

The Board first reviewed the veteran's claim in March 2004.  
The Board subsequently determined that all of the veteran's 
treatment records were not included in the claims folder.  It 
was deduced that those records were necessary in order to 
make a determination on the veteran's appeal.  Hence, the 
claim was remanded to the RO via the Appeals Management 
Center (AMC).  

The claim was then returned to the Board.  After another 
review, the Board determined that additional medical 
information was required and, as such, the claim was 
remanded.  This occurred in February 2006.  

As a result of the Board's action, the veteran underwent a VA 
psychiatric exam in July 2007.  The results of that 
examination were forwarded to the AMC, which determined that 
the evidence supported the assignment of a 50 percent 
disability rating.  The effective date was determined to be 
July 18, 2007.  The claim has subsequently been returned to 
the Board for review.  

A review of the record discloses that the veteran provided 
testimony regarding the issues under consideration before a 
traveling member of the Board sitting at the St. Louis RO in 
September 2003.  The judge who had conducted the hearing 
retired shortly thereafter.  In October 2005, the veteran was 
sent a communication advising him of the departure of the 
judge from the Board.  The veteran was informed that he had a 
right to a hearing before a different Veterans Law Judge.  He 
was provided with several options and was told that, if he 
did not respond within 30 days from the date of the letter, 
that being October 14, 2005, the Board would assume he did 
not want an additional hearing.  No communication from the 
veteran with regard to this matter was received within the 
specified time frame. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to July 18, 2007, the veteran's service-connected 
PTSD was manifested by irritability, sleeplessness, 
isolation, and Global Assessment of Functioning (GAF) scores 
running from 50, 41, and 70.  

3.  After July 17, 2007, the veteran's service-connected PTSD 
is manifested by depression, irritability, nightmares, 
sleeplessness, and a GAF score of 54.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 50 percent, 
but no higher, prior to July 18, 2007, for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a disability evaluation of 50 percent or 
greater for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran from the agency of original jurisdiction (AOJ) in 
February 2001.  The letter informed the appellant of what 
evidence was required to substantiate the claim for service 
connection and of his, and VA's, respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Board further notes that the Appeals Management Center 
(AMC) sent the veteran a VCAA-type letter in June 2006.  That 
letter informed the veteran of what evidence was required to 
substantiate his claim for an increased evaluation.  

Since the RO's original letter preceded its initial award of 
service connection, it did not provide notice of the evidence 
needed to substantiate the claim for an increased (initial) 
rating.  However, VA is not required to provide separate 
notice under 38 U.S.C.A. § 5103(a) with regard to 
"downstream" issues, where the notice was provided in 
connection with the original claim.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (cited at 69 Fed. Reg. 25,180 (2004)); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, VA subsequently provided notice as to the 
higher rating issue in the Statement of the Case (SOC) that 
was issued in November 2002 and via a letter in June 2006.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the long course of 
this appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The record indicates that the veteran most recently underwent 
a VA psychiatric examination in July 2007, and those results 
have been included in the claims folder.  The Board finds 
that the VA has met its duty to assist the veteran in 
obtaining a medical examination of the veteran.  The Board 
will, therefore, consider the claim based on the evidence 
previously developed.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's February 2006 
Decision/Remand for the issues discussed in this Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the SSOC that was sent to the veteran in 
November 2007.  That SSOC specifically discussed the contents 
of Dingess and how the Dingess claim could affect the 
veteran's case.  Because this notice has been provided, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Also decided while the veteran's claim was pending was the 
case of Vazquez-Flores v. Peake, 27 Vet. App. 37 (2008).  
According to Vazquez, for an increased-compensation claim, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.   Notwithstanding the above, because this issue 
involves the assignment of a disability evaluation based on 
an original grant of service connection, Vasquez-Flores does 
not apply.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and SSOCs and the 
claimant was told why a higher rating was not warranted under 
that criteria.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may be a VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the main issue before 
the Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2008).

As noted in the Introduction, the veteran was granted service 
connection for PTSD in February 2000.  That grant was based, 
in part, on VA treatment records and on a VA psychiatric 
examination that was accomplished in November 1999.  From 
that examination it is noted that the examiner assigned a 
global assessment of functioning (GAF) score of 70.  The 
doctor further reported that the veteran's symptoms were mild 
and that the veteran functioned "pretty well", he could 
work, and he had "some meaningful interpersonal 
relationships".  After reviewing these results and the 
medical treatment records, the RO assigned a 10 percent 
disability rating in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1998).  

The veteran was informed of this decision and he subsequently 
appealed that action, claiming that his disability should be 
assigned a rating in excess of 10 percent.  The veteran 
claimed that he continued to have difficulties with 
irritability, flashbacks, and intrusive thoughts.  He further 
averred that he was having problems with employment.  

A VA staff psychiatrist provided treatment to the veteran in 
January 2000.  The examiner noted that the veteran appeared 
angry and depressed.  He was not delusional, and he denied 
suicidal and homicidal ideation.  Hallucinations were also 
not found.  Upon completion of the treatment, the examiner 
assigned a GAF score of 50.  

In August 2002, the veteran was examined at his local VA 
Medical Center (VAMC).  The examiner reviewed the veteran's 
claim folder prior to examining the veteran.  It was noted 
that the veteran had not received inpatient treatment for his 
mental disorder but had undergone minimal outpatient 
treatment.  It was further documented that the veteran 
continued to work and also lived with a girlfriend of 10 
years.  The veteran complained to the examiner about 
sleeplessness, irritability, and nightmares.  He denied 
excessive alcohol and drug usage.

Upon completion of the exam, the examiner reported that the 
veteran's attention and concentration was within normal 
limits, and there was no formal thought disorder.  The 
examiner noted that the veteran was very irritable and very 
dysphoric.  PTSD was diagnosed and a GAF score of 41 was 
assigned.  The diagnosis further read as follows:

	. . . While capable of working in a 
somewhat socially isolated and self-
directed role, he likely will not work at 
a capacity commensurate with his academic 
accomplishments within a social or 
interpersonal system.  He has serious 
vocational compromises, but is not 
unemployable.  Self employment of some 
form may be a more viable option after he 
leaves the post office.

The examination results were forwarded to the RO, which, in 
turn, granted a 30 percent disability rating.  The effective 
date was determined to be May 10, 2002.  The effective date 
was subsequently changed to March 3, 1999, via a rating 
decision of November 2002.  

The veteran then provided testimony before the Board in 
September 2003.  During that hearing, the veteran described 
the symptoms he was suffering therefrom as a result of his 
PTSD.  The veteran admitted that while he occasional sought 
treatment for the condition, he was not treated religiously.  
He further told the ALJ that he felt isolated and did not 
have much contact with his family.  

Another VA psychiatric examination was performed in July 
2007.  The examiner reviewed the veteran's claims folder and 
medical treatment records prior to examining the veteran.  
The examiner noted that he was receiving treatment from a VA 
psychiatrist and that treatment included the ingestion of 
medications for his condition.  During the exam, it was noted 
that the veteran was irritable and difficult to interview.  
The examiner wrote that the veteran was suffering from mild 
to moderate symptoms of PTSD.  A GAF score of 54 was given 
and it was reported that the veteran's abuse of 
nonprescription drugs seriously affected him in a negative 
way.  

Following this exam, the AMC reviewed the record and 
determined that an evaluation in excess of 30 percent should 
be assigned.  Ultimately, it was determined that the 
veteran's symptoms and manifestations reflected an individual 
who was 50 percent disabled.  Hence, a 50 percent rating was 
awarded, with an effective date of July 18, 2007.  

In conjunction with his claim for benefits, the veteran's VA 
medical treatment records.  These records are for the period 
extending from 1999 to the present.  These records do reflect 
statements reported above; that is, the veteran has not 
received extensive treatment for his PTSD.  The records show 
occasional depression, irritability, and anger.  They do not 
indicate that the veteran has been suicidal or homicidal, nor 
do they indicate that the veteran has been experiencing 
hallucinations.  Additionally, they do not show that the 
veteran was anti-social or unable to work.  

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  38 C.F.R. § 4.130 (2008) establish a general rating 
formula for mental disorders.  The formula assesses 
disability according to the manifestation of particular 
symptoms, providing objective criteria for assigning a 
disability evaluation.  Under the criteria, a 30 percent 
disability rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating, a 70 percent rating, may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The highest, or 100 percent schedular evaluation, 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2008).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence shows assignment of GAF scores ranging 
from 41 to 54.  A GAF score of 61 to 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF Score of 51 to 
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Finally, a GAF Score of 41 to 50 contemplates serious systems 
(e.g., suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job). See DSM-IV at 44-47.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

In evaluating the veteran's disability, the Board is mindful 
that when it is not possible to separate the effects of the 
service-connected condition from a non-service connected 
condition, 38 C.F.R. § 3.102 (2008), which requires that 
reasonable doubt be resolved in the veteran's favor, dictates 
that such signs and symptoms be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  In Mittleider, the veteran had been diagnosed 
with PTSD and various personality disorders and there was no 
medical evidence in the record separating the effects of the 
service-connected disability from the nonservice-connected 
disorders.  Id. at 182.  The Board finds this case is 
distinguishable from Mittleider in that there is no medical 
evidence of record that the veteran suffers from 
manifestations and symptoms associated with a nonservice-
connected psychiatric disorder that would somehow affect his 
PTSD.

Upon reviewing the record, it is the conclusion of the Board 
that the evidence does support an evaluation of 50 percent 
for PTSD, but no higher.  The examinations accomplished have 
noted anxiousness, anger-management problems, hypervigilance, 
nightmares, and irritability.  The veteran appears to have 
social relations with family members and very limited social 
contact with others.  Nevertheless, those same records have 
reported that the veteran's ability to work has not been 
affected by his PTSD.  Instead, the records have insinuated 
that the veteran's work ability has been adversely affected 
by nonservice-related conditions such as alcohol and drug 
abuse.  

Although the entire record is not without a measure of 
ambiguity due to the lack of medical treatment records 
indicating that the veteran has sought continuous counseling 
or other psychiatric treatment, the Board concludes that the 
totality of the evidence in the file appears to be at least 
in approximate balance.  As the Board is unable to conclude 
that the preponderance of the evidence is against the claim, 
the claim may not be denied.  It is the conclusion of the 
Board that the veteran's overall disability picture indicates 
that a 50 percent evaluation, but no higher, should be 
assigned for PTSD from the date in which the veteran 
submitted his claim.  38 C.F.R. § 4.7 (2008).  Hence, the 
veteran's claim is granted.

However, it is also the conclusion that the evidence, in no 
uncertain terms, does not support an evaluation in excess of 
50 percent.  He is not deemed unemployable as a result of his 
PTSD.  Additionally, the veteran is capable of caring for his 
physical well-being and he has not complained of 
hallucinations, delusions, or other thought disorders.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 50 percent rating 
from the date of his claim.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Further, 
while the benefit of any doubt has been given to the veteran, 
it is the conclusion of the Board that his request for an 
evaluation in excess of 50 percent must be denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2008) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The evidence of record does not indicate the veteran has been 
hospitalized for his PTSD, and there is no indication that it 
produces symptoms so unusual as to render impractical the 
schedular rating criteria.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).




ORDER

An evaluation of 50 percent, but no higher, for PTSD is 
granted, from the date of the veteran's original claim for 
benefits, subject to the regulations governing the 
disbursement of monetary benefits. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


